Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 1 of 6 Page ID #:15




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                             CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       ANTONIO QUARTERMAN,                                 Case No. 5:21-cv-1549-AB-MAR
11                                         Petitioner,
                                                             MEMORANDUM AND ORDER
12                             v.                            DISMISSING THE ACTION
13       SUPERIOR COURT OF CALIFORNIA
14       COUNTY OF SAN BERNARDINO,
15                                          Respondent.

16
17
18                                                    I.

19                                   INTRODUCTION
              On September 3, 2021, Petitioner, proceeding pro se, constructively filed 1
20
         a Petition for Writ of Habeas Corpus (“Petition”) by a Person in State Custody
21
     pursuant to 28 U.S.C. § 2241. ECF Docket No. (“Dkt.”) 1. For the reasons set forth
22
     below, the action is DISMISSED with prejudice.
23
     ///
24
     ///
25
     ///
26
27   1
      Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail to
28   court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
     Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).
Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 2 of 6 Page ID #:16




 1                                               II.
 2                                      BACKGROUND
 3          On June 24, 2020, Petitioner was arraigned on two (2) counts of assault by
 4   means of force likely to produce great bodily injury (Cal. Pen. Code § 245(a)(4)) with
 5   an enhancement for inflicting great bodily injury during the commission of a felony
 6   (Cal. Pen. Code §§ 12022.7(a)). “Hearings,” FSB20001936, The People of the State of
 7   California vs. Antonio Alexander Quarterman, Superior Court of California, County
 8   of San Bernardino, available at https://cap.sb-court.org/ (last visited September 14,
 9   2021). The charges concern events that allegedly took place on June 11, 2020. Id.
10   (under “Charges, Dispositions, and Pleas”). Petitioner’s criminal proceedings were
11   suspended after the trial court declared a doubt as to Petitioner’s competency. Id.
12   (under “Case Information” and “Events and Hearings”). Petitioner remains detained
13   at West Valley Detention Center in Rancho Cucamonga, California. Dkt. 1 at 2.
14          On February 12, 2021, Petitioner constructively filed a habeas petition with this
15   Court (“First Petition”). Quarterman v. California, No. 5:21-CV-338-AB (MAR),
16   2021 WL 3930314, at *1–2 (C.D. Cal. Aug. 27, 2021), report and recommendation
17   adopted, No. 5:21-CV-338-AB (MAR), 2021 WL 3930318 (C.D. Cal. Sept. 2, 2021).
18   The First Petition contained a variety of constitutional challenges to Plaintiff’s arrest
19   and criminal proceedings. Id. On September 2, 2021, the Court dismissed the
20   petition for failure to exhaust state remedies and pursuant to the abstention doctrine.
21   Id. *2–7.
22          On the same day, September 2, 2021, Petitioner constructively filed the instant
23   Petition. Dkt. 1. Though not entirely clear, the Petition appears to make many of the
24   same arguments from the First Petition, as well as the additional argument that the
25   superior court lacks jurisdiction to try Petitioner because the statute of limitations for
26   his charges has expired. Id. at 3–5. Petitioner’s statute of limitations claim is not
27   cognizable on federal habeas review. Furthermore, to the extent Petitioner brings any
28
                                                  2
Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 3 of 6 Page ID #:17




 1   cognizable claims, the claims appear unexhausted and subject to dismissal pursuant to
 2   the abstention doctrine. Therefore, the action must be DISMISSED.
 3                                               III.
 4                                 STANDARD OF REVIEW
 5          The Court may dismiss a habeas petition “[i]f it plainly appears from the
 6   petition and any attached exhibits that the petitioner is not entitled to relief in the
 7   district court.” Rule 4, Rules Governing Section 2254 Cases; Rule 1(b), Rules
 8   Governing Section 2254 Cases (“The district court may apply any or all of these rules
 9   to a habeas corpus petition not [under section 2254]”).
10                                               IV.
11                                        DISCUSSION
12   A.     PETITIONER DOES NOT STATE A COGNIZABLE HABEAS
13          CLAIM
14          1.     Applicable law
15          To establish that federal habeas relief is warranted, Petitioner must show that
16   there was a violation of the United States Constitution, federal laws, or treaties of the
17   United States. See 28 U.S.C. § 2254(a).
18          2.     Analysis
19          Petitioner appears to argue that the superior court is without jurisdiction to try
20   him because the statute of limitations has expired on the crimes he has been charged
21   with. Id. at 3–5. Petitioner only cites California statutes and case law. Id.
22   Accordingly, Petitioner’s claim appears to be based entirely on state law and therefore
23   is not cognizable on federal habeas review.
24   B.     PETITIONER’S CLAIMS APPEAR UNEXHAUSTED
25          1.     Applicable law
26          Although there is no statutory exhaustion requirement for section 2241 actions,
27   federal courts have imposed a prudential exhaustion requirement. See Ward v.
28   Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012). A claim is exhausted when the
                                                  3
Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 4 of 6 Page ID #:18




 1   petitioner has “fairly presented” his claims to the state courts in accordance with the
 2   state's procedures, including the California Courts of Appeal and, ultimately, the
 3   California Supreme Court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (habeas
 4   petitioner must give the state courts “one full opportunity” to decide a federal claim
 5   by carrying out “one complete round” of the state’s appellate process). “To exhaust a
 6   habeas claim properly, a petitioner must present his claim to the state supreme court
 7   even if that court’s review is discretionary. Because California's established, normal
 8   appellate review procedure is a two-tiered system, [the California state inmate-
 9   petitioner] was required to exhaust his habeas claims in a petition for review to the
10   California Supreme Court.” Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999).
11          2.       Analysis
12          Petitioner admits he has not presented his claims to the California Supreme
13   Court. Dkt. 1 at 6. Accordingly, Petitioner’s claims appear unexhausted and subject
14   to dismissal.
15   C.     THE PETITION APPEARS SUBJECT TO DISMISSAL PURSUANT
16          TO THE DOCTRINE OF ABSTENTION
17          1.       Applicable law
18          Principles of comity and federalism require federal courts to abstain from
19   interfering with pending state court proceedings. See Younger v. Harris, 401 U.S. 37,
20   43–45 (1971). The Ninth Circuit has held abstention is appropriate when: (1) there is
21   “an ongoing state judicial proceeding”; (2) the proceeding “implicate[s] important
22   state interests”; (3) there is “an adequate opportunity in the state proceedings to raise
23   constitutional challenges”; and (4) the requested relief “seek[s] to enjoin” or has “the
24   practical effect of enjoining” the ongoing state judicial proceeding. Arevalo v.
25   Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (citing ReadyLink Healthcare, Inc. v.
26   State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)).
27          “Extraordinary circumstances,” may warrant exception to the “fundamental
28   policy against federal interference with state criminal prosecutions.” Younger, 401
                                                 4
Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 5 of 6 Page ID #:19




 1   U.S. at 46, 53–54; Brown v. Ahern, 676 F.3d 899, 900–01 (9th Cir. 2012) (holding
 2   “abstention principles ... prohibit a federal court from considering a pre-conviction
 3   habeas petition that seeks preemptively to litigate an affirmative constitutional defense
 4   unless the petitioner can demonstrate that ‘extraordinary circumstances’ warrant
 5   federal intervention.” (citing Carden v. State of Mont., 626 F.2d 82, 83 (9th Cir.
 6   1980))).
 7         2.     Analysis
 8         Here, like the claims in the First Petition, Petitioner’s claims appear to interfere
 9   with his ongoing state court proceedings. See Quarterman v. California, 2021 WL
10   3930314, at *3. As this Court explained in Petitioner’s First Petition:
11         Here, all four (4) Younger abstention criteria are satisfied. First, Petitioner
           is awaiting trial on his charges and therefore has an “ongoing state judicial
12         proceeding.” Second, the resolution of state criminal proceedings clearly
13         implicates important state interests. Third, Petitioner has “an adequate
           opportunity in the state proceedings to raise constitutional challenges,”
14         either at the trial or appellate level, and there appears to be nothing to
15         prevent Petitioner from doing so. Fourth, habeas relief from this Court in
           the form of release would have the “practical effect” of enjoining the state
16         court proceedings by releasing Petitioner prior to the adjudication of his
17         criminal case.
18         Quarterman v. California, 2021 WL 3930314 at *3 (internal footnote and

19   citations omitted). Furthermore, Plaintiff has not alleged in the instant Petition that

20   any extraordinary circumstances warrant federal intervention at this stage.

21   Accordingly, even if the Petition contained cognizable claims, the claims should be

22   dismissed pursuant to the doctrine of abstention.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                 5
Case 5:21-cv-01549-AB-MAR Document 3 Filed 09/21/21 Page 6 of 6 Page ID #:20




 1                                          V.
 2                                      ORDER
 3         IT IS THEREFORE ORDERED THAT Petitioner’s Motion is DENIED
 4   and the Petition is DISMISSED with prejudice.
 5   Dated: September 21, 2021
 6
                                          HONORABLE ANDRÉ BIROTTE, JR.
 7                                        United States District Judge
 8
     Presented by:
 9
10
     MARGO A. ROCCONI
11   United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
